Order entered April 15, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-19-01190-CV

   JAMES MCCOLLUM AND FRANK D. MCCOLLUM, III, Appellants

                                      V.

   U.S. BANK NATIONAL ASSOCIATIONS LEGAL TITLE TRUSTEE
           FOR TRUMAN 2016 SC6 TITLE TRUST, Appellee

               On Appeal from the County Court at Law No. 3
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-03726-C

                                   ORDER

      Before the Court are the motions of appellant Frank D. McCollum, III for

emergency relief to suspend enforcement of the trial court’s judgment and for an

extension of time to file his brief on the merits. By opinion dated with today’s

date, the Court dismissed this appeal for want of jurisdiction. Accordingly, we

DENY the motions as moot.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE